DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. The applicant argues that Zhou fails to teach that the AV delay is based on a combination of an AV interval and another parameter that can be considered a BBA value. The applicant points to paragraph [0174] stating that it fails to teach the BBA value being used to adjust and determine the AV delay. However, Zhou clearly teaches in different embodiments and paragraphs, that the AV delay is a combination of the AV interval and adjustments of 10ms steps, which can be interpreted to be a BBA value in paragraphs ([0183]-[0184]; [0194]; [0312]). The BBA value is interpreted to be any value used to adjust the AV delay in view of the lack of definition in the written description and claims of what a BBA value is or how it is calculated or decided.
Regarding the arguments to claims 2 and 14 the applicant points to paragraph [0170] however ignores the other paragraphs cited and fails to be persuasive in view of the cited paragraphs of Zhou in the rejection below.
Regarding the arguments to claims 5 and 16 the applicant points to paragraph [0176] however ignores the other paragraphs cited and fails to be persuasive in view of the cited paragraphs of Zhou in the rejection below.
Regarding the applicant’s arguments for the rejections of claims 6-17 the applicant Zhou teaches a CRT device utilizing a bundle pacing lead connected to an LV port [0103]-[0107] see the rejection below.
The applicant’s amendments successfully overcome all previous 112 rejections and the new drawing and specification are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims state wherein the BBA value provides an adjustment to the AV interval to account for the second electrode connected to the RV header port and located proximate to at least one of the LBB site or HIS bundle.  However, it is unclear how the AV delay can account for an electrode, since the electrode is just a component for delivering the and receiving a signal. Nowhere in the claims or written description does it state how or why the electrode itself changes or affects the pacing pulses or measured signals. As best understood, the limitation “account for the second electrode” refers to adjusting the AV interval to account for the measured signals received by the electrodes and not to account for the physical electrode itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 12-18, and 22-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (U.S. PG Pub 20190111270 A1).
Regarding claim 1, Zhou  teaches a system for managing atrial-ventricular (AV) delay adjustments ([ABS] teaches that a method for adjusting delivery of HIS bundle pacing in response to determine QRS or activation parameters by generating a set of AV delays to find an optimal AV delay; Fig 5 teaches the system for performing the sensing, measuring, determining, stimulation, etc. of the processes; Figs 12 and 13 illustrates processes for determine an optimal AV delay for delivering pacing pulses), the system comprising: an implantable medical device (IMD) having a header that includes a right atrial (RA) header port, a right ventricular (RV) header port and a left ventricular (LV) header port (Figs 3A-B teach having 3 ports connected to 3 leads; [0103]-[0107] teach different embodiments, wherein the leads 18,22,23,and 24 may be connected in different combinations to the LV port, RV port, or atrial port); a first lead having a first electrode configured to be located proximate to an atrial (A) site (Figs 3A-B teach leads comprising tip electrodes that are configured to have at least one located proximate to an atrial site, lead 22, [0097] teaches an atrial lead; [0102]-[0104] teaches an atrial lead configured to be secured in an atria of the heart; Fig 2A elements 18 and 20 and Fig 4 elements 18 teaches a lead that is configured to secured in the heart and is capable of being located at an atrial site), the first lead having a proximal end with a first lead terminal connected to the RA header port ([0099] teaches that the leads can be connected to a Y adapter to be connected to the right atrial port; [0102]-[0109] teaches that the combination of leads 18, 20, 22, 23 can be connected to different ports such as the atrial port, the left and the right ventricle ports; [0102]-[0105] specifically teaches the atrial lead is connected to the right atrial port; Figs2A, 3A-B and 4 illustrate the leads can be connected to the different ports); and a second lead having a second electrode configured to be located proximate to at least one of a left bundle branch (LBB) site or a HIS bundle (Fig 2A element 23; Fig 4 element 23; Figs. 3A-B teaches having another lead implanted into a at least one of and LBB site or HIS Bundle, lead 23; [0024]-[0025]; [0068] teaches the bundle pacing lead is  positioned within about 1 millimeter of the His bundle or one or both bundle branches; [0093]-[0094] teaches the electrode for pacing the LBB or HIS Bundle having a helical tip that can be implanted to the tissue; [0102] teaches lead 23 can be located in the bundle of HIS or one of both bundle branches), the second lead having a proximal end with a second lead terminal connected to the RV or LV header port ([0102]-[0109] teaches that the combination of leads 18, 20, 22, 23 can be connected to different ports such as the atrial port, the left and the right ventricle ports; [0103] specifically teaches the bundle pacing lead is connected to the LV port; [0104]; [0107] teaches the bundle pacing lead can be connected to the LV or RV port; Figs2A, 3A-B and 4 illustrate the leads can be connected to the different ports), memory configured to store program instructions (Fig 5 element 82 teaches a memory; [0010] teaches storing AV delay candidates in a memory; [0110] teaches the memory storing computer readable instructions that are executed by the processor); one or more processors (Fig 5 element 80; [0110] teaches the processor executing the computer readable instructions; [0008]-[0010] teaches the processor is coupled to a pulse generator and a sensing unit and configured to adjust and generate AV delays and determine optimal parameters just as an AV delay to adjust the stimulation and pacing delivery) that, when configured to execute the program instructions: measure an AV interval corresponding to an interval between an atrial paced (Ap) event or an atrial sensed (As) event and a sensed ventricular (Vs) event ([0011]-[0012] teaches the processor coupled to the sensing circuit and configured to measure an AV interval, or Vp to Vs interval following an As to Vs interval; [0018]; [0174] teaches the processor measuring AV intervals); set a candidate AV delay based on the AV interval and based on a bundle branch adjustment (BBA) value ([abs] teaches generating a set of AV delays; [0010]; [0174] teaches having a first AV delay candidate used for pacing; [0176] teaches applying a first simulation with an AV delay and adjusting it based on a sensed characteristic. The first AV interval used to pace is the AV candidate based on the measured AV interval and a BBA value, which for the first candidate is zero); measure a QRS characteristic of interest (COI) while utilizing the candidate AV delay in connection with delivering a pacing therapy by an implantable medical device (IMD) (Fig 12 step 302; Fig 13 step 302; [0008]; [0167]; [0174] teaches measuring QRS parameters or activation intervals to determine whether to adjust he AV interval; [0178]-[0179] teaches determining if pacing parameters need to be adjusted based on QRS duration); adjust the BBA value and reset the candidate AV delay based on the AV interval and the BBA value as adjusted ([0153]; [0176] teaches changing he increase or decrease value, the BBA value, of the AV delay to generated new AV delay candidates; [0178]-[0179] teaches determining if pacing parameters need to be adjusted based on QRS duration. It further teaches that the adjustment of the AV delay is in steps of 10ms and then adjusted to narrow in on the optimal delay time. This 10ms and then more targeted adjustment to the AV delay can be interpreted as the BBA value; [0183]-[0184] teaches that the adjustment value are in steps of 10ms therefore BBA value is interpreted as the steps of 10ms used to adjust the AV interval to get the AV delay used; [0194]-[0196] teaches adjusting the change being applied to the AV intervals by the BBA value of 10ms increments, and applying that change to the AV delay to generate a new AV delay candidate); repeat the adjust, reset and measure to obtain a collection of QRS COls and corresponding candidate AV delays ([abs] teaches generating a set of AV delays; [0011]; [0177] teaches adjusting the AV delay by new adjusting change in the AV delay, which is adjusting the BBA value to change the AV delay; [0183]-[0184] teaches that the adjustment value are in steps of 10ms therefore BBA value is interpreted as the steps of 10ms used to adjust the AV interval to get the AV delay candidates until an optimal candidate is determined; [0194] teaches the processor for adjusting the AV interval by increase or decreasing the change in the AV interval by steps of 10 ms, which is the BBA value; [0196]); select one of the candidate AV delays, that corresponds to a select one of the QRS COls, as a BBA AV delay ([0011]; [0179] teaches selecting the optimal AV delay from the generated set based on the optical AV delay corresponding to a desired QRS duration; [0183]-[0184] teaches that the adjustment value are in steps of 10ms therefore BBA value is interpreted as the steps of 10ms used to adjust the AV interval to get the AV delay used. Each step of 10 ms can be interpreted as a candidate wherein the optimal delay candidate is determined and selected [0197]; [0312] Fig 12 step 316 and 318; fig 13 steps 316 and 318); and 60 13984US01 (013-0400US1)PATENTmanage the pacing therapy, utilized by the IMD, based on the BBA AV delay ([abs] teaches selecting an optimal AV delay from a set of generated AV delay candidates to deliver pacing; [0011]; [0179] teaches selecting the optimal AV delay from the generated set based on the optical AV delay corresponding to a desired QRS duration; [0197]; Fig 12 step 320; fig 13 step 320 teaches using the selected optical AV delay to deliver pacing).
 Regarding claim 2, Zhou teaches claim 1, wherein the one or more processors are configured, when executing the program instructions, to implement, as the pacing therapy, a DDD mode pacing therapy ([0118] teaches the pacing device having a DDD mode), wherein the second electrode represents an LBB electrode configured to be implanted through a septal wall to a depth sufficient to be located proximate to the LBB site (Fig 3A elements 23 and 50 teaches a bundle pacing lead with a helix electrode that is implanted into the wall of the septum proximate the LBB; [0015]-[0016] teaches a pacing electrode implanted into the septum proximate the LBB; [0093]-[0094] teaches the electrode for pacing the LBB or HIS site having a helical tip that can be implanted to the tissue; [0101]; [0102] teaches the pacing lead is located in one of the branches of the HIS Bundle), the second lead terminal configured to connect the LBB electrode to the RV header port (Fig 3A-B element 23 teaches a bundle pacing lead comprising a proximal terminal plugged into a header port; [0104] teaches the bundle pacing lead being connected to the RV port; [0107] teaches the bundle pacing lead can be placed in either the right or left ventricle port); sensing circuitry configured to sense cardiac activity (CA) signals over an RV sensing channel, associated with the RV header port, ([0010] teaches a sensing circuit coupled to the processor, configured to sense cardiac activity; [0091] teaches each lead is coupled to the sensing module [0110] teaches sensing module having sensing circuits; [0114]; [0119] ;[0314]; Fig 5 teaches the sensing module connected to each of the electrodes on the leads) wherein the CA signals are collected along a sensing vector defined at least in part by the LBB electrode, the measure, adjust, repeat and select operations based in part on the CA signals ([0094] teaches that all electrodes are capable of both sensing cardiac signals and delivering pacing pulses, therefore if the bundle pacing electrode is implanted into the LBB site as taught in [0015] and is connected to the RV port as taught in [0105] and [0107], the sensing of the cardiac activity would be over the RV sensing channel, wherein the bundle pacing electrode located at a LBB site is collecting the cardiac signals which is used to change the BBA value that adjusts the AV delay described in [0174]; [0114]).
Regarding claim 3, Zhou teaches claim 1, wherein the one or more processors are further configured to select the one of the candidate AV delays that manages delivery of pacing pulses at the LBB site at a select point in time before an intrinsic wave front is expected to propagate to or beyond a corresponding point along a right bundle branch ([0007] teaches adjusting the pacing timing to synchronize the activation generated by pacing with intrinsic activation via the right bundle branch; [0078]; [0154] teaches he pacing may be synchronized with intrinsic conduction to the RV, with the RV pacing (e.g., intrinsic or paced RV activation) or with the right bundle branch delay; [0183]; [0243] teaches bundle pacing may be synchronized with intrinsic activation).
Regarding claim 4, Zhou teaches claim 1, wherein the one or more processors are further configured to select the one of the candidate AV delays that resulted in a narrowest QRS duration within the collection of QRS Cols ([0174] teaches method for adjusting the AV delay to achieve an optimal AV delay such that the a desired QRS parameter is achieved; [0182] teaches that in Fig 13 adjusting AV delay to achieve the desired bundle pacing wherein the optimal AV delay achieves the narrowest QRS duration; [0200] teaches an optimal interval being one that generates the shortest QRS).
Regarding claim 5, Zhou teaches claim 1, wherein the one or more processors are further configured to adjust the candidate AV delay by subtracting, from the AV interval, multiple candidate BBA values ([0176] teaches adjusting the AV delay candidate by decreasing or subtracting in steps of 5 seconds, wherein the BBA value is 5ms and each step is a multiple of the BBA value used to adjust the AV delay candidate; [0179]; [0183] teaches adjusting the bundle pacing being delayed by steps of 10 seconds, wherein the AV delay candidate is the initial AV delayed used for pacing and the BBA value is 10, wherein each step of 10 is a multiple of the BBA value), in order to time delivery of pacing pulses at the LBB site at a point in time fused with intrinsic waveform propagation to or beyond a corresponding point along a right bundle branch or paced RV activation or with the right bundle branch delay ([0007] teaches adjusting the pacing timing to synchronize the activation generated by pacing with intrinsic activation via the right bundle branch; [0078]; [0154] teaches he pacing may be synchronized with intrinsic conduction to the RV, with the RV pacing e.g., intrinsic; [0170] teaches the adjustment process may be used for delivering bundle pacing in synchronization with intrinsic activation or paced activation [0183] teaches adjusting the AV delay candidate by subtracting multiples of 10ms to pulse at a point in time fused with intrinsic waveform propagation to or beyond a corresponding point along a right bundle branch; [0203] teaches adjusting the AV delay until the bundle-pacing to RV-sensing interval is equal to or slightly longer than the bundle-pacing to far-field R-wave interval if intrinsic activation available or RV pacing may be initiated at an interval equal to or slightly longer than bundle-pacing to far-field R-wave interval; [0243] teaches bundle pacing may be synchronized with intrinsic activation).
Regarding claim 6, Zhou teaches claim 1, wherein the second electrode represents an LBB electrode configured to be implanted through a septal wall to a depth sufficient to be located proximate to the LBB site (Fig 3A elements 23 and 50 teaches a bundle pacing lead with a helix electrode that is implanted into the wall of the septum proximate the LBB; [0015]-[0016] teaches a pacing electrode implanted into the septum proximate the LBB; [0093]-[0094] teaches the electrode for pacing the LBB or HIS site having a helical tip that can be implanted to the tissue; [0101]; [0102] teaches the pacing lead is located in one of the branches of the HIS Bundle), the second lead terminal configured to connect the LBB electrode to the LV header port (Fig 3A-B element 23 teaches a bundle pacing lead comprising a proximal terminal plugged into a header port; [0103] teaches the bundle pacing lead being connected to the LV port; [0107] teaches the bundle pacing lead can be placed in either the right or left ventricle port) wherein the pacing therapy corresponds to a cardiac resynchronization therapy (CRT) pacing therapy configured to deliver pacing pulses through the LV header port of the IMD to the LBB electrode configured to be implanted through the septal wall to a depth sufficient to be located proximate to the LBB site ([0103] teaches wherein the device is a CRT ICD and the pacing bundle 23 is connected to the LV port and delivers the pacing pulse; [0157] teaches the pacing lead 23 being connected to the LV port for a CRT ICD; [0301]).
Regarding claim 8, Zhou teaches claim 6, wherein the one or more processors are further configured to select the one of the candidate AV delays that manages delivery of pacing pulses at the LBB site at a select point in time after an intrinsic wave front is expected to propagate to or beyond a corresponding point along a right bundle branch ([0007] teaches adjusting the pacing timing to synchronize the activation generated by pacing with intrinsic activation via the right bundle branch; [0078]; [0154] teaches he pacing may be synchronized with intrinsic conduction to the RV, with the RV pacing (e.g., intrinsic or paced RV activation) or with the right bundle branch delay; [0183]; [0243] teaches bundle pacing may be synchronized with intrinsic activation).
Regarding claim 12, Zhou teaches claim 1, further comprising: a lead including a HIS electrode configured to be located at the HIS bundle (Fig 3A-B illustrate a bundle pacing electrode located at the HIS site; [0023]-[0024]; [0068]; [0101] teaches the bundle pacing electrode being proximate or in the HIS site), the lead including a proximal terminal configured to connect the HIS electrode to the RV header port (Fig 3A-B teaches bundle pacing lead having a proximal terminal plugged into a header port; [0104] teaches the bundle pacing lead may be connected to the RV port; [0107]); sensing circuit configured to sense cardiac activity (CA) signals over an RV sensing channel associated with the RV header port, wherein the CA signals are collected along a sensing vector defined at least in part by the HIS electrode ([0094] teaches that all electrodes are capable of both sensing cardiac signals and delivering pacing pulses, therefore if the bundle pacing electrode is located at the HIS site as taught in [0101] and is connected to the RV port as taught in [0104] and [0107], the sensing of the cardiac activity would be over the RV sensing channel, wherein the bundle pacing electrode located at a HIS site is collecting the cardiac signals; [0114]), the candidate AV delays and BBA AV delays following a new As or Ap event before a pacing stimulus is delivered through the RV header port to the HIS Bundle (Fig 12 and 13 teach that after testing a AV delay or BBA AV delay, that cardiac signals are measured to determine if a desired QRS or activation interval is achieved and if not then the AV delay candidate is adjusted by a new BBA value and generate a new pacing signal. Since a new cardiac signal is measured each time after pacing with the candidate, the subsequent pacing based on a new BBA AV delay candidate would delivered after a new As or Ap event had occurred in response to the last pacing signal; [0174]-[0179]).
Regarding claim 23, Zhou (as  best understood) teaches claim 1, wherein the BBA value provides an adjustment to the AV interval to account for the second electrode connected to the RV header port and located proximate to at least one of the LBB site or HIS bundle ([0153] teaches adjusting the AV delay based on LBBB and RBBB patterns; [0193]-[0195 teaches adjusting the time interval for bundle pacing based on the bundle pacing to the RV or LV activation; [0197]).
Regarding claim 24, Zhou teaches claim 1, wherein the second electrode is configured to be located proximate to the LBB site (Fig 3A elements 23 and 50 teaches a bundle pacing lead with a helix electrode that is implanted into the wall of the septum proximate the LBB; [0015]-[0016] teaches a pacing electrode implanted into the septum proximate the LBB; [0093]-[0094] teaches the electrode for pacing the LBB or HIS site having a helical tip that can be implanted to the tissue; [0101]; [0102] teaches the pacing lead is located in one of the branches of the HIS Bundle) and the second lead terminal is connected to the RV header port (Fig 3A-B element 23 teaches a bundle pacing lead comprising a proximal terminal plugged into a header port; [0104] teaches the bundle pacing lead being connected to the RV port; [0107] teaches the bundle pacing lead can be placed in either the right or left ventricle port).
Regarding claim 25, Zhou teaches claim 1, wherein the second electrode is configured to be located proximate to the HIS bundle (Fig 3A elements 23 and 50 teaches a bundle pacing lead with a helix electrode that is implanted into the wall of the septum proximate the LBB; [0015]-[0016] teaches a pacing electrode implanted into the septum proximate the LBB; [0093]-[0094] teaches the electrode for pacing the LBB or HIS site having a helical tip that can be implanted to the tissue; [0101]; [0102] teaches the pacing lead is located in one of the branches of the HIS Bundle) and the second lead terminal is connected to the RV header port (Fig 3A-B element 23 teaches a bundle pacing lead comprising a proximal terminal plugged into a header port; [0104] teaches the bundle pacing lead being connected to the RV port; [0107] teaches the bundle pacing lead can be placed in either the right or left ventricle port), the system further comprising a third lead having a third electrode configured to be located proximate to the LV and having a third lead terminal connected to the LV header port ([0104] teaches the device comprising a third lead located in the left ventricle connected to the LV port). 
Regarding claim 26, Zhou teaches claim 1, wherein the second electrode is configured to be located proximate to the HIS bundle (Fig 3A elements 23 and 50 teaches a bundle pacing lead with a helix electrode that is implanted into the wall of the septum proximate the LBB; [0015]-[0016] teaches a pacing electrode implanted into the septum proximate the LBB; [0093]-[0094] teaches the electrode for pacing the LBB or HIS site having a helical tip that can be implanted to the tissue; [0101]; [0102] teaches the pacing lead is located in one of the branches of the HIS Bundle) and the second lead terminal is connected to the LV header port (Fig 3A-B element 23 teaches a bundle pacing lead comprising a proximal terminal plugged into a header port; [0103] teaches the bundle pacing lead being connected to the RV port; [0107] teaches the bundle pacing lead can be placed in either the right or left ventricle port), the system further comprising a third lead having a third electrode configured to be located proximate to the RV apex and having a third lead terminal connected to the RV header port ([0103] teaches that the device comprises a third lead positioned in the right ventricle and connected to the RV port).
Regarding claim 13, Zhou teaches a method for managing atrial-ventricular (AV) delay adjustments ([ABS] teaches that a method for adjusting delivery of HIS bundle pacing in response to determine QRS or activation parameters by generating a set of AV delays to find an optimal AV delay; Fig 5 teaches the system for performing the sensing, measuring, determining, stimulation, etc. of the processes; Figs 12 and 13 illustrates processes for determine an optimal AV delay for delivering pacing pulses), the method comprising: providing electrodes configured to be located proximate to an atrial (A) site and at least one of a left bundle branch (LBB) site or a HIS site (Fig 2A element 18, 20, and 23; Fig 4 elements 18, 20, 22, and 23 illustrate leads with electrodes configured to be located in the heart including the an atria and the HIS bundle or LBB; Figs. 3A-B teaches having another lead implanted into a at least one of and LBB site or HIS Bundle, lead 23; [0024]-[0025]; [0068] teaches the bundle pacing lead is  positioned within about 1 millimeter of the His bundle or one or both bundle branches; [0093]-[0094] teaches the electrode for pacing the LBB or HIS Bundle having a helical tip that can be implanted to the tissue; [0097] teaches an atrial lead; [0102]-[0104] teaches lead 23 can be located in the bundle of HIS or one of both bundle branches and an atrial lead configured to be located in an atria of the heart); providing a first lead having a first electrode configured to be located proximate to an atrial (A) site (Figs 3A-B teach leads comprising tip electrodes that are configured to have at least one located proximate to an atrial site, lead 22, [0097] teaches an atrial lead; [0102]-[0104] teaches an atrial lead configured to be secured in an atria of the heart; Fig 2A elements 18 and 20 and Fig 4 elements 18 teaches a lead that is configured to secured in the heart and is capable of being located at an atrial site), the first lead having a proximal end with a first lead terminal connected to a right atrial (RA) header port of an implantable medical device (IMD) ([0099] teaches that the leads can be connected to a Y adapter to be connected to the right atrial port; [0102]-[0109] teaches that the combination of leads 18, 20, 22, 23 can be connected to different ports such as the atrial port, the left and the right ventricle ports; [0102]-[0105] specifically teaches the atrial lead is connected to the right atrial port; Figs2A, 3A-B and 4 illustrate the leads can be connected to the different ports): and providing a second lead having a second electrode configured to be located proximate to at least one of a left bundle branch (LBB) site or a HIS bundle (Fig 2A element 23; Fig 4 element 23; Figs. 3A-B teaches having another lead implanted into a at least one of and LBB site or HIS Bundle, lead 23; [0024]-[0025]; [0068] teaches the bundle pacing lead is  positioned within about 1 millimeter of the His bundle or one or both bundle branches; [0093]-[0094] teaches the electrode for pacing the LBB or HIS Bundle having a helical tip that can be implanted to the tissue; [0102] teaches lead 23 can be located in the bundle of HIS or one of both bundle branches), the second lead having a proximal end with a second lead terminal connected to a right ventricular (RV) or left ventricular (LV) header port of the IMD ([0102]-[0109] teaches that the combination of leads 18, 20, 22, 23 can be connected to different ports such as the atrial port, the left and the right ventricle ports; [0103] specifically teaches the bundle pacing lead is connected to the LV port; [0104]; [0107] teaches the bundle pacing lead can be connected to the LV or RV port; Figs2A, 3A-B and 4 illustrate the leads can be connected to the different ports): utilizing one or more processors of the IMD for: measuring an AV interval corresponding to an interval between an atrial paced (Ap) event or an atrial sensed (As) event and a sensed ventricular (Vs) event ([0011]-[0012] teaches the processor coupled to the sensing circuit and configured to measure an AV interval, or Vp to Vs interval following an As to Vs interval; [0018]; [0174] teaches the processor measuring AV intervals); setting a candidate AV delay based on the AV interval and based on a bundle branch adjustment (BBA) value ([abs] teaches generating a set of AV delays; [0010]; [0174] teaches having a first AV delay candidate used for pacing; [0176] teaches applying a first simulation with an AV delay and adjusting it based on a sensed characteristic. The first AV interval used to pace is the AV candidate based on the measured AV interval and a BBA value, which for the first candidate is zero); measuring a QRS characteristic of interest (COI) while utilizing the candidate AV delay in connection with delivering a pacing therapy by an implantable medical device (IMD) (Fig 12 step 302; Fig 13 step 302; [0008]; [0167]; [0174] teaches measuring QRS parameters or activation intervals to determine whether to adjust he AV interval; [0178]-[0179] teaches determining if pacing parameters need to be adjusted based on QRS duration); adjusting the BBA value and resetting the candidate AV delay based on the AV interval and the BBA value as adjusted([0153]; [0176] teaches changing he increase or decrease value, the BBA value, of the AV delay to generated new AV delay candidates; [0178]-[0179] teaches determining if pacing parameters need to be adjusted based on QRS duration. It further teaches that the adjustment of the AV delay is in steps of 10ms and then adjusted to narrow in on the optimal delay time. This 10ms and then more targeted adjustment to the AV delay can be interpreted as the BBA value; [0183]-[0184] teaches that the adjustment value are in steps of 10ms therefore BBA value is interpreted as the steps of 10ms used to adjust the AV interval to get the AV delay used; [0194]-[0196] teaches adjusting the change being applied to the AV intervals by the BBA value of 10ms increments, and applying that change to the AV delay to generate a new AV delay candidate); repeating the adjusting, resetting and measuring to obtain a collection of QRS COls and corresponding candidate AV delays ([abs] teaches generating a set of AV delays; [0011]; [0177] teaches adjusting the AV delay by new adjusting change in the AV delay, which is adjusting the BBA value to change the AV delay; [0183]-[0184] teaches that the adjustment value are in steps of 10ms therefore BBA value is interpreted as the steps of 10ms used to adjust the AV interval to get the AV delay candidates until an optimal candidate is determined; [0194] teaches the processor for adjusting the AV interval by increase or decreasing the change in the AV interval by steps of 10 ms, which is the BBA value; [0196]); selecting one of the candidate AV delays, that corresponds to a select one of the QRS COls, as a BBA AV delay ([0011]; [0179] teaches selecting the optimal AV delay from the generated set based on the optical AV delay corresponding to a desired QRS duration; [0183]-[0184] teaches that the adjustment value are in steps of 10ms therefore BBA value is interpreted as the steps of 10ms used to adjust the AV interval to get the AV delay used. Each step of 10 ms can be interpreted as a candidate wherein the optimal delay candidate is determined and selected [0197]; [0312] Fig 12 step 316 and 318; fig 13 steps 316 and 318); and managing the pacing therapy, utilized by the IMD, based on the BBA AV delay ([abs] teaches selecting an optimal AV delay from a set of generated AV delay candidates to deliver pacing; [0011]; [0179] teaches selecting the optimal AV delay from the generated set based on the optical AV delay corresponding to a desired QRS duration; [0197]; Fig 12 step 320; fig 13 step 320 teaches using the selected optical AV delay to deliver pacing).
Regarding claim 14, Zhou teaches claim 13, wherein the pacing therapy corresponds to a DDD mode pacing therapy ([0118] teaches the pacing device having a DDD mode) and the method further comprises providing the second electrode as an LBB electrode configured to be implanted through a septal wall to a depth sufficient to be located proximate to the LBB site (Fig 3A elements 23 and 50 teaches a bundle pacing lead with a helix electrode that is implanted into the wall of the septum proximate the LBB; [0015]-[0016] teaches a pacing electrode implanted into the septum proximate the LBB; [0093]-[0094] teaches the electrode for pacing the LBB or HIS site having a helical tip that can be implanted to the tissue; [0101]; [0102] teaches the pacing lead is located in one of the branches of the HIS Bundle), connecting the LBB electrode to an RV header port (Fig 3A-B element 23 teaches a bundle pacing lead comprising a proximal terminal plugged into a header port; [0104] teaches the bundle pacing lead being connected to the RV port; [0107] teaches the bundle pacing lead can be placed in either the right or left ventricle port), sensing cardiac activity (CA) signals over an RV sensing channel ([0010] teaches a sensing circuit coupled to the processor, configured to sense cardiac activity; [0091] teaches each lead is coupled to the sensing module [0110] teaches sensing module having sensing circuits; [0114]; [0119] ;[0314]; Fig 5 teaches the sensing module connected to each of the electrodes on the leads) where the CA signals are collected along a sensing vector defined at least in part by the LBB electrode ([0094] teaches that all electrodes are capable of both sensing cardiac signals and delivering pacing pulses, therefore if the bundle pacing electrode is implanted into the LBB site as taught in [0015] and is connected to the RV port as taught in [0105] and [0107], the sensing of the cardiac activity would be over the RV sensing channel, wherein the bundle pacing electrode located at a LBB site is collecting the cardiac signals which is used to change the BBA value that adjusts the AV delay described in [0174]; [0114]).
Regarding claim 15, Zhou teaches claim 13, wherein the selecting comprises selecting the one of the candidate AV delays that manages delivery of pacing pulses at the LBB site at a select point in time before an intrinsic wave front is expected to propagate to or beyond a corresponding point along a right bundle branch ([0007] teaches adjusting the pacing timing to synchronize the activation generated by pacing with intrinsic activation via the right bundle branch; [0078]; [0154] teaches he pacing may be synchronized with intrinsic conduction to the RV, with the RV pacing (e.g., intrinsic or paced RV activation) or with the right bundle branch delay; [0183]; [0243] teaches bundle pacing may be synchronized with intrinsic activation).
Regarding claim 16, Zhou teaches claim 13, wherein the adjusting the candidate AV delay includes subtracting, from the AV interval, multiple candidate BBA values in order to time delivery of pacing pulses at the LBB site at a point in time fused with intrinsic waveform propagation to or beyond a corresponding point along a right bundle branch ([0007] teaches adjusting the pacing timing to synchronize the activation generated by pacing with intrinsic activation via the right bundle branch; [0078]; [0154] teaches he pacing may be synchronized with intrinsic conduction to the RV, with the RV pacing (e.g., intrinsic or paced RV activation) or with the right bundle branch delay; [0183]; [0243] teaches bundle pacing may be synchronized with intrinsic activation).
Regarding claim 17, Zhou teaches claim 13, wherein the second electrode is an LBB electrode (Fig 3A elements 23 and 50 teaches a bundle pacing lead with a helix electrode that is implanted into the wall of the septum proximate the LBB; [0015]-[0016] teaches a pacing electrode implanted into the septum proximate the LBB; [0093]-[0094] teaches the electrode for pacing the LBB or HIS site having a helical tip that can be implanted to the tissue; [0101]; [0102] teaches the pacing lead is located in one of the branches of the HIS Bundle) and wherein the pacing therapy corresponds to a cardiac resynchronization therapy (CRT) pacing therapy configured to deliver pacing pulses through the LV header port of the IMD to an LBB electrode configured to be implanted through the septal wall to a depth sufficient to be located proximate to the LBB site([0103] teaches wherein the device is a CRT ICD and the pacing bundle 23 is connected to the LV port and delivers the pacing pulse; (Fig 3A-B element 23 teaches a bundle pacing lead comprising a proximal terminal plugged into a header port; [0103] teaches the bundle pacing lead being connected to the LV port; [0107] teaches the bundle pacing lead can be placed in either the right or left ventricle port; [0157] teaches the pacing lead 23 being connected to the LV port for a CRT ICD; [0301]).
Regarding claim 22, Zhou teaches claim 13, further comprising providing a HIS electrode configured to be located at the HIS bundlsignals are collected along a sensing vector defined at least in part by the HIS electrode ([0094] teaches that all electrodes are capable of both sensing cardiac signals and delivering pacing pulses, therefore if the bundle pacing electrode is located at the HIS site as taught in [0101] and is connected to the RV port as taught in [0104] and [0107], the sensing of the cardiac activity would be over the RV sensing channel, wherein the bundle pacing electrode located at a HIS site is collecting the cardiac signals; [0114]), the candidate AV delays and BBA AV delays following a new As or Ap event before a pacing stimulus is delivered through the RV header port to the HIS bundle (Fig 12 and 13 teach that after testing a AV delay or BBA AV delay, that cardiac signals are measured to determine if a desired QRS or activation interval is achieved and if not then the AV delay candidate is adjusted by a new BBA value and generate a new pacing signal. Since a new cardiac signal is measured each time after pacing with the candidate, the subsequent pacing based on a new BBA AV delay candidate would delivered after a new As or Ap event had occurred in response to the last pacing signal; [0174]-[0179]). 
Regarding claim 27, Zhou teaches (as best understood) claim 13, wherein the BBA value provides an adjustment to the AV interval to account for the second electrode connected to the RV header port and located proximate to at least one of the LBB site or HIS bundle ([0153] teaches adjusting the AV delay based on LBBB and RBBB patterns; [0193]-[0195 teaches adjusting the time interval for bundle pacing based on the bundle pacing to the RV or LV activation; [0197]).
Regarding claim 28, Zhou teaches claim 13, wherein the second electrode is configured to be located proximate to the LBB site (Fig 3A elements 23 and 50 teaches a bundle pacing lead with a helix electrode that is implanted into the wall of the septum proximate the LBB; [0015]-[0016] teaches a pacing electrode implanted into the septum proximate the LBB; [0093]-[0094] teaches the electrode for pacing the LBB or HIS site having a helical tip that can be implanted to the tissue; [0101]; [0102] teaches the pacing lead is located in one of the branches of the HIS Bundle) and the second lead terminal is connected to the RV header port(Fig 3A-B element 23 teaches a bundle pacing lead comprising a proximal terminal plugged into a header port; [0104] teaches the bundle pacing lead being connected to the RV port; [0107] teaches the bundle pacing lead can be placed in either the right or left ventricle port).
Regarding claim 29, Zhou teaches claim 13, wherein the second electrode is configured to be located proximate to the HIS bundle (Fig 3A elements 23 and 50 teaches a bundle pacing lead with a helix electrode that is implanted into the wall of the septum proximate the LBB; [0015]-[0016] teaches a pacing electrode implanted into the septum proximate the LBB; [0093]-[0094] teaches the electrode for pacing the LBB or HIS site having a helical tip that can be implanted to the tissue; [0101]; [0102] teaches the pacing lead is located in one of the branches of the HIS Bundle) and the second lead terminal is connected to the RV header port (Fig 3A-B element 23 teaches a bundle pacing lead comprising a proximal terminal plugged into a header port; [0104] teaches the bundle pacing lead being connected to the RV port; [0107] teaches the bundle pacing lead can be placed in either the right or left ventricle port), the method further comprising providing a third lead having a third electrode configured to be located proximate to the LV and having a third lead terminal connected to the LV header port  ([0104] teaches the device comprising a third lead located in the left ventricle connected to the LV port).
Regarding claim 30, Zhou teaches claim 13, wherein the second electrode is configured to be located proximate to the HIS bundle (Fig 3A elements 23 and 50 teaches a bundle pacing lead with a helix electrode that is implanted into the wall of the septum proximate the LBB; [0015]-[0016] teaches a pacing electrode implanted into the septum proximate the LBB; [0093]-[0094] teaches the electrode for pacing the LBB or HIS site having a helical tip that can be implanted to the tissue; [0101]; [0102] teaches the pacing lead is located in one of the branches of the HIS Bundle) and the second lead terminal is connected to the LV header port (Fig 3A-B element 23 teaches a bundle pacing lead comprising a proximal terminal plugged into a header port; [0103] teaches the bundle pacing lead being connected to the RV port; [0107] teaches the bundle pacing lead can be placed in either the right or left ventricle port), the method further comprising providing a third lead having a third electrode configured to be located proximate to the RV apex and having a third lead terminal connected to the RV header port ([0103] teaches that the device comprises a third lead positioned in the right ventricle and connected to the RV port).
Allowable Subject Matter
Claim 7 and 18 are allowed.
Claim 9-11, and 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792